Title: From George Washington to Board of War, 27 October 1781
From: Washington, George
To: Board of War


                  
                     
                     Head Quarters near York 27th Octo. 1781Gentlemen 
                     
                  
                  I have received your Letter of the 13th respecting the Stores of Cloathg arrived in Boston from France—their Transportation from Boston I think will be attended with too great Risque to be hazarded—as the Fleet of Count de Grasse will probably not remain long on these Coasts after this Time.
                  Of the Cloathing which is ordered on by Land—such part as is designed for the Troops on the North River & those of the States Eastward of Pennsylvania should be deposited at New Windsor—where the Materials may be distributed to each Regt to be made up under the Direction of their respective Cloathiers.
                  The ordnance Stores, Arms & other Stores, except such as are particularly ordered by the Board of War to be brout on, should be deposited at Boston & in its Vicinity for the present—to wait future orders—directing them to be put under the Care of some very trusty persons especially charged with them & who may be responsible in their future Delivery.
                  
               